Citation Nr: 1129739	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to March 1963.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, sitting in Indianapolis, Indiana.  A transcript of that proceeding has been associated with the Veteran's VA claims file.  Following the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDING OF FACT

There is no competent and credible medical or other evidence confirming the Veteran has left upper extremity peripheral neuropathy.  



CONCLUSION OF LAW

The Veteran does not have left upper extremity peripheral neuropathy due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim in September 2008, a letter dated April 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  This notice letter also informed the Veteran of how VA determines the appropriate disability ratings or effective dates to be assigned when claims are granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, to the extent possible, are in the file.  


The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  As will be explained, however, the claims file is completely devoid of any competent and credible evidence diagnosing the Veteran with peripheral neuropathy.  Thus, his own, unsubstantiated allegation that he has this condition or that it is related to service is insufficient to trigger the need for a VA examination.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  Accordingly, an examination is not needed to fairly decide this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of his claim currently on appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

II.  Governing Law and Regulations for the Claim of Service Connection for Left Upper Extremity Peripheral Neuropathy

The Veteran contends that he currently suffers from left upper extremity peripheral neuropathy as a result of his military service.


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board notes that the Veteran has failed to satisfy the threshold preliminary evidentiary burden of establishing that he currently suffers from upper left extremity peripheral neuropathy.  There is simply no medical evidence of record, other than the Veteran's own unsubstantiated lay statements, establishing that he currently suffers from peripheral neuropathy.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  As such, element (1) of Hickson [current disability] has been satisfied and the Board now turns to the question of in-service incurrence.  See Hickson, supra.

Moreover, the Veteran's claim also fails on the basis of Hickson element (2) because the Veteran's service treatment records (STRs) fails to reveal any complaints, treatments, or a diagnosis of peripheral neuropathy, or even any in-service injury which may lead to peripheral neuropathy.  Thus, Hickson element (2), in-service disease or injury, has also not been satisfied.  See Hickson, supra.


The only evidence in support of the Veteran's claim consists of his own lay statements.  See August 2010 travel Board hearing transcript.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

In this case, however, the Veteran's claims file is negative for complaints of any medical diagnosis or treatment for this disorder.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore veteran's testimony simply because veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  However, the Veteran's statements alleging he has peripheral neuropathy are merely speculation as he is not medically qualified to prove a matter requiring medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Board finds the Veteran's assertions that he has peripheral neuropathy and it is due to his military service lack credibility.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Veteran's claim that his peptic ulcer is related to service.  There is not an approximate balance of evidence.  





ORDER

The claim of entitlement to service connection for left upper extremity peripheral neuropathy is denied. 


REMAND

Before addressing the claims for service connection for bilateral hearing loss and tinnitus on the underlying merits, the Board finds that additional development of the evidence is required.

Here, the Veteran asserts that he suffers from bilateral hearing loss and tinnitus as a result of his military service.  Specifically, as stated during his August 2010 travel Board hearing, he states he suffered acoustic trauma due to firing various weapons while in service.  

Further, as discussed above, the same principles of service connection apply to these remaining claims.  Specifically, organic diseases of the nervous system - such as sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).
U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

As an initial matter, it is undisputed that the Veteran currently suffers from bilateral hearing loss, pursuant to VA regulations.  A June 2010 private audiogram from Dr. M.R. shows auditory threshold readings of 65 decibels and 70 decibels at the frequencies of 3000 and 4000 Hertz, respectively.  Therefore, the Veteran has satisfied Hickson element (1) with respect to his claim for bilateral hearing loss.  See Hickson, supra.  As for the Veteran's tinnitus claim, a VA examination is required to determine whether he has this claimed disorder.  

With respect to Hickson element (2), evidence of in-service disease or injury, as noted above, the Board observes that the Veteran's STRs are completely silent regarding any complaints, treatment or a diagnosis of bilateral hearing loss.  However, he claims his current hearing loss is due to the acoustic trauma he sustained because of his military occupational specialty as a teletype operator and firing various types of guns.  

Therefore, in accordance with the holding in McLendon, the relatively low standard enunciated therein, and providing the Veteran every possible opportunity to substantiate his claims, the Veteran must be afforded a VA examination to first determine whether the Veteran currently has tinnitus and also the nature and etiology of his bilateral hearing loss and tinnitus (if diagnosed), including whether they are attributable to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his bilateral hearing loss or tinnitus, either from VA or private physicians.  If so, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After obtaining any available VA and private treatment records, the Veteran should be scheduled for a VA audiological examination to determine the likely nature and etiology of his currently diagnosed hearing loss and to establish whether the Veteran currently suffers from tinnitus.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination reports. 

The VA examiner should state whether it is at least as likely as not that the Veteran suffers from bilateral hearing loss as a result of his military service.  

Further, if the Veteran has a current diagnosis of tinnitus, the VA examiner should also state whether it is at least as likely as not that the Veteran suffers from tinnitus as a result of his military service

The term "as likely as not" (50 percent/greater probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  



The VA examiner must discuss the rationale of the opinions provided, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

If any opinion cannot be made without resorting to speculation, the VA examiner should so state and should provide the supporting rationale for such finding.  All opinions given must be accompanied by a supporting rationale.

3.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Then readjudicate the claims in light of any additional evidence that has been submitted or obtained, including the VA compensation examination.  If additional compensation is not granted to his satisfaction, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


